DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 5-6 are pending of which claims 1 and 5 are in independent form.  Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103.  

Response to Claim Amendments and Arguments
The arguments filed on July 26, 2022 as they apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered and are not persuasive.  On page 1 of the remarks, Applicant’s representative argues that the Yanecek reference at paragraph [0051] disclosing storing a value indicative of an order in which writes occurred at the time-series table does not teach or suggest the independent claim limitation reciting, a series of corresponding time segment numbers…wherein each time segment number identifies a corresponding time segment.  Applicant’s representative argues that the range key column disclosed in Yanacek identifies the order in which a write occurs in a time series table, it does not identify a corresponding time segment.  Applicant’s representative argues knowing the order of a write cannot be considered the same as identifying a corresponding time segment.  


Examiner’s Response:
Responding directly to Applicant’s representative’s argument, Examiner is of the position that the Yanecek reference as follows discloses a time series table comprising time series entries, or time segments, in rows, further comprising a column or column(s) in the table and each corresponding row comprising a time range key indicative of when the corresponding time series segment in that row was entered in the table and does read on a time segment number which identifies a corresponding time segment.  
More specifically, Yanecek at paragraph [0051] discloses writing time series data into rows in a time series data table and a plurality of the columns may be setup to store a value in a column or columns indicative of an order in which writes occurred at the time series table including a sequence number.  Examiner is interpreting a sequence number may be a series of consecutive numbers, such as, 1,2,3,4… assigned to each time series entry, time segment, or row, incrementing as each new row is entered and is indicative of the order in which the corresponding time series data entry was entered into the time series table.  Examiner is of the position that this interpretation reads on the independent claim limitation reciting, a series of corresponding time segment numbers…wherein each time segment number identifies a corresponding time segment.  Lastly, Yanecek at paragraph [0026] discloses both initializing partitions in a time series table and specifically, “In implementations where ranges 170 are time ranges, each partition 110 may represent a set of rows of the corresponding TST that were created or modified during some sub-period (or all) of the time range of the TST in the depicted embodiment.”  Examiner asks Applicant to consider the cited portion of Yanecek above and an embodiment in which the partitions being initialized representative of some sub-period of the time range comprise a set of rows comprising only a single row, reads on the recited claim limitation.  In other words for example, initializing 24 partitions for a time series table representative of a single day, each partition comprising a single row and representative of a single hour.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yanacek et al. U.S. Pub. No. 2015/0379050 (hereinafter “Yanacek”) in view of Yang et al. U.S. Pub. No. 2015/0032775 (hereinafter “Yang”).
Regarding independent claim 1, Yanacek discloses:
A method for storing time series data in a distributed relational database, the method comprising the steps of…(Yanacek at paragraph [0003] discloses distributed database storage services including storage nodes for storing client’s database content, Yanacek at paragraph [0016] discloses database services creating time-series data tables and Yanacek at paragraph [0024] discloses creating time series data tables in a relational database.  Lastly, Yanacek at Figure 1, labels 150A, 115A and 115B provided below illustrates storing time series data and a time series table across a plurality of storage nodes.)

    PNG
    media_image1.png
    573
    712
    media_image1.png
    Greyscale

establishing, by a processor, a database table including a row ID address field, a time code field and a time segment field, said database table comprising rows distributed among multiple data storage facilities (Yanacek at paragraph [0051] discloses in part, “According to the depicted schema 500, some number of columns may be required for a hash-based key (such as the primary key) of a time-series table 150.”  Examiner is interpreting a primary key as reading on a row ID address field.  Yanacek at paragraph [0023] discloses in part, “In one embodiment, one or more range key columns may be required for each row of a time-series table, where the value stored in a range key column may be expected to be indicative of the order in which writes occurred at the time-series table. Such a range key column may comprise a write timestamp or a write-time-derived value, for example, indicating when the corresponding row was created or updated.”  Examiner is of the position that Yanacek at paragraph [0023] discloses a range key or a range of primary key values for the table comprising a time stamp.  Additionally, Yanacek at paragraphs [0016] and [0023] discloses tables storing a plurality of different columns or fields and examples of the types of data that may be stored in table columns such that Yanacek discloses a data table storing a plurality of data fields such that Yanacek reads on the above limitation reciting a data table comprising a plurality of fields.)

defining, by said processor, a series of consecutive time segments and a series of corresponding time segment numbers, wherein each time segment is indicative of a respective predetermined period of time, and wherein each time segment number identifies a corresponding time segment…
While Yanacek at paragraph [0016] discloses defining integer range values for rows in a table, Yancek at paragraph [0023] discloses range keys values indicative of the order writes occur in a time series table, Yanacek at paragraphs [0025]-[0026] initializing a set of partitions upon creation of a table, each partition representative of a sub-range of a larger range and writing to rows in a table created or modified during a time range and Examiner is of the position this includes an embodiment in which the partitions being initialized representative of some sub-period of the time range comprise a set of rows comprising only a single row, for example, initializing 24 partitions for a time series table representative of a single day, each partition comprising a single row and representative of a single hour and Yanacek at paragraph [0051] discloses generating a sequence number whenever a row is written in a table the value of which is indicative of an order in which writes occurred at the time-series table, Yanacek does not explicitly disclose:
defining… a series of consecutive time segments… wherein each time segment is indicative of a respective predetermined period of time... 
However, Yang in the Abstract teaches a distributed database of time stamped records can be used to store time series data and segments of data, Yang at paragraph [0002] teaches each segments stores data for an associated time interval, and while Yang at paragraph [0002] teaches an embodiment in which the intervals can be different, Yang at paragraph [0005] teaches an embodiment of a regular time series database storing data points spaced at uniform time intervals.
Both the Yanacek reference and the Yang reference, in the portions cited by the Examiner, are in the field of endeavor of storing time stamped records and time series data in a distributed database.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the required range-key columns across a plurality of distributed data tables indicative of when writes occurred as disclosed in Yanacek with the uniform interval time segments taught in Yang to increase performance and maintain proper visibility into a distributed database of time stamped records (See Yang at paragraph [0006]).

 receiving, by said processor, a database record including data and an associated timestamp; selecting, by said processor, a row ID address value corresponding to said timestamp (Yanacek at paragraph [0023] discloses in part, “In one embodiment, one or more range key columns may be required for each row of a time-series table, where the value stored in a range key column may be expected to be indicative of the order in which writes occurred at the time-series table. Such a range key column may comprise a write timestamp or a write-time-derived value, for example, indicating when the corresponding row was created or updated.”)

selecting, by said processor, a time segment number corresponding to said timestamp, wherein said timestamp is within the respective predetermined period of time of the selected time segment; and saving, by said processor, said database record including said data, said row ID address value corresponding to said timestamp, and said time segment number corresponding to selected time segment to said database table, whereby said record is saved in said database table having rows distributed among multiple data storage facilities in a time ordered manner (Yanacek at paragraph [0051] discloses in part, “In at least one embodiment, at least one of the range key columns 511 (such as RK-col 511A) may be set up to store a value indicative of an order in which writes occurred at the time-series table. For example, whenever a row is written to the table, a timestamp may be generated and stored in the RK-col 511A column of the row, or a sequence number may be generated for RK-col 511A.”  Yanacek at paragraph [0051] discloses a table comprising at least one, and one or more range key columns such that Examiner is of the position that both a timestamp and a sequence number, i.e., next available row number in the table, may be stored in the row.  Additionally, Yang at paragraph [0002] teaches each segments stores data for an associated time interval.)

Regarding dependent claim 2, all of the particulars of claim 1 are addressed above.  Additionally, Yanacek discloses:
said database table is established by a create table statement including a time zero value and a time segment size; and said series of consecutive numbered time segments begin with said time zero value, and said time segments have the time segment size (Yanacek at paragraph [0017] discloses creating a new data table for each day of the week, such as T-Monday with a time zero set to 00:00 and creating a new data table at T-Tuesday at 00:00 hours.  Additionally, Yanacek at paragraph [0019] discloses initializing a table based on an expected size.  Yanacek at paragraph [0051] discloses sequential numbering.  Yanacek throughout the disclosure allows for customization in creating data tables and the fields contained with the fields.  Additionally, Yang at paragraph [0002] teaches each segments stores data for an associated time interval, and while Yang at paragraph [0002] teaches an embodiment in which the intervals can be different, Yang at paragraph [0005] teaches an embodiment of a regular time series database storing data points spaced at uniform time intervals.)

Regarding independent claim 5, while independent claim 5, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 5 is rejected under the same rationale as claim 1.  With respect to the hardware limitations of the claim, Yanacek at paragraphs [0064] – [0069] discloses hardware limitations consistent with what is recited in the claim.  With respect to the claim limitation reciting rows distributed in a time ordered manner, Yanacek at paragraph [0023] discloses in part, “…the value stored in a range key column may be expected to be indicative of the order in which writes occurred in the time-series table.  Such a range key column may comprise a write timestamp or a write-time-derived value…”  Additionally, Yang at paragraph [0002] teaches each segments stores data for an associated time interval.

Regarding dependent claim 6, all of the particulars of claim 5 have been addressed above.  Additionally, claim 6 is rejected under the same rationale as claim 2.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2015/0347622
The Abstract as it relates to a timestamp being used as a row key for a database table.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154